DETAILED ACTION
This office action is in response to the application filed on 10/29/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-3, 7, 10-12 are objected to because of the following informalities:   Claims 1 and 10 lines 2-3 “DAC logic device” and  “DAC ramp-down, to decrement DAC input” should be “DAC control logic device” and “a DAC ramp-down, to decrement a DAC input”. Claims 2 and 11 line 2 “identify DAC ramp” this should be “identify the DAC ramp”. Claims 3 and 12 line 2 “a new DAC input code and a current” should be “the new DAC input code and the current”. Claim 7 lien 3 “of any one of claim 6” should be “of claim 6”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “a DAC” it is not clear if this DAC is the same or different from the one of claim 1.
	Claim 9 recites “a switching converter” and “a target voltage”  it is not clear if this DAC is the same or different from the ones of claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al US 10019021.
	Regarding Claim 1, Lee teaches (Figures 1-9) A DAC control logic device (342, 120, 336 and producing 410) for controlling a DAC (408) for supplying a target voltage (sent to 402) to a switching converter (at 400), the DAC control logic device comprising: control logic (within 336) which is configured, in response to DAC ramp-down (Voltage step 406), to decrement DAC input code supplied to the DAC in a series of steps (See Figures 6, 7 and 9 ), wherein the control logic is configured, for at least some of the steps during ramp down, to wait until at least one switching cycle has occurred in the switching converter before decrementing the DAC input code (See Fig. 6, before the SMPS status 608 is low levels at least one switching cycle has occurred) from a current value to a new value (the change in value from current to new value is seen in Figure 6 as well with the active voltage stepping 610). (For Example: Col. 10 and 13-14)
	Regarding Claims 2 and 11, Lee teaches (Figures 1-9) further comprising: a ramp-down detector (Circuitry doing step 908, Also see fig. 6 when the step is completed) configured to identify DAC ramp-down by determining whether a new DAC input code (606 Fig. 6) is less (see fig. 6 and 9) than a current DAC input code (before the stepping of 610). (For Example: Col. 10 and 13-14)
	Regarding Claim 7, Lee teaches (Figures 1-9) a system (Fig. 1 or 2), comprising: a DAC (408); and DAC logic (e.g. control circuitry in figure 3) including the DAC control logic (342, 120, 336 and producing 410) of any one of claim 6, the DAC logic arranged to supply the DAC input code to the DAC. (For Example: Col. 10 and 13-14)
	Regarding Claim 8, Lee teaches (Figures 1-9) a monolithic integrated circuit, comprising the system of claim 7 (fig. 1, 118 or Fig. 2, 202).
	Regarding Claim 9, Lee teaches (Figures 1-9) further comprising: a switching converter (at 400), wherein the DAC is configured to provide a target voltage (sent to 402) to the switching converter. (For Example: Col. 10 and 13-14)
	Regarding Claim 10, Lee teaches (Figures 1-9) claim 1 which is the apparatus claim, Claim 10 discloses the method claim which teaches the same/similar limitations as the apparatus claim and is rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 10019021 in view of Oshima et al. US 2014/0333459.
	Regarding Claims 3 and 12, Lee teaches (Figures 1-9) a DAC control.
	Lee does not teach further comprising: a calculator configured to calculate a difference ∆ between a new DAC input code and a current DAC input code.
	Oshima teaches (Figures 1-7) a calculator configured to calculate a difference ∆ (step s202) between a new DAC input code and a current DAC input code (Value1 and Value 2). (For Example: Par. 93-105)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include a calculator configured to calculate a difference ∆ between a new DAC input code and a current DAC input code, as taught by Oshima for compensating for non-linearity of an AD conversion unit and improve the quality of the signal outputted. 
Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 10019021 in view of Oshima et al. US 2014/0333459 and further in view of Higuchi  US 2015/0117126.
	Regarding Claims 4 and 13, Lee teaches (Figures 1-9) a DAC.
	Lee does not teach wherein the control logic is configured to determine a condition including whether the difference ∆ is less than or equal to a predetermined value N, upon a positive determination, to wait until the at least one switching cycle has occurred before decrementing the DAC input code.
	Oshima teaches (Figures 1-7) wherein the control logic (13-17) is configured to determine a condition including whether the difference ∆ is less than or equal to a predetermined value N (s202, e.g. 0), upon a positive determination (S203), to wait until the at least one switching cycle has occurred before decrementing the DAC input code (Figure 2 after step s205-s206 the system goes back to 201 and the process starts) and upon a negative determination (S204). (For Example: Par. 93-105)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include wherein the control logic is configured to determine a condition including whether the difference ∆ is less than or equal to a predetermined value N, upon a positive determination, to wait until the at least one switching cycle has occurred before decrementing the DAC input code, as taught by Oshima for compensating for non-linearity of an AD conversion unit and improve the quality of the signal outputted. 
	Lee as modified does not teach to decrement the DAC input code from the current value to the new value whether or not the at least one switching cycle has occurred.
	Higuchi teaches (Figures 1-6) to decrement the DAC input code from the current value to the new value (from Dctr at D1 to Dctr at D0) whether or not the at least one switching cycle has occurred (Fig. 6). (For Example: Par.64-73)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include to decrement the DAC input code from the current value to the new value whether or not the at least one switching cycle has occurred, as taught by Higuchi in order to reduce occurrence of an error of a digital signal, caused by a power-source noise. 
Claims 5-6 and 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 10019021 in view of Oshima et al. US 2014/0333459, Higuchi  US 2015/0117126 and further in view of Lesso US 20050220240.
Regarding Claims 5 and 14, Lee teaches (Figures 1-9) a switching regulator (400) with a DAC (408) for switching below a given frequency (max frequency of the regulator). (For Example: Col. 10 and 13-14)
	Lee as modified does not teach wherein the condition further includes applying audio band suppression.
	Lesso teaches (Figures 1-6) wherein the condition further includes applying audio band suppression. (For Example: Par. 129-134)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include wherein the condition further includes applying audio band suppression which suppresses switching below a given frequency, as taught by Lesso in order to reduce noise in the system.
	Regarding Claims 6 and 15, Lee teaches (Figures 1-9)  wherein the control logic (342, 120, 336 and producing 410) is configured upon the positive determination (fig. 9). 
	Lee as modified does not teach upon the positive determination, decreasing a DAC clock rate.
	Lesso teaches (Figures 1-6) upon the positive determination (below a predetermined value), decreasing a DAC clock rate (with the PLL). (For Example: Par. 31-32 and 134)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include upon the positive determination, decreasing a DAC clock rate, as taught by Lesso in order to reduce noise in the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838